    Case: 1:19-cv-06734 Document #: 306 Filed: 09/11/20 Page 1 of 4 PageID #:2136




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

                                                         CIVIL ACTION NO.
IN RE DELTA DENTAL ANTITRUST
LITIGATION                                               1:19-CV-06734

This document relates to: ALL ACTIONS
                                                         MDL NO. 2931


                                    SCHEDULING ORDER

       It is hereby ORDERED as follows for all actions filed in or transferred to this Court as part

 of MDL No. 2931:

    A. The Consolidated Amended Complaint (“CAC”), filed on November 26, 2019 (Doc. No.

       96) is the operative class action complaint on behalf of all plaintiffs in this MDL. All other

       complaints filed in or transferred to as part of this MDL as of the date of this Order are

       hereby superseded by the CAC and no longer operative complaints.

    B. Amendments.

          a. Amendments. The last day for any party to amend pleadings (including adding

              additional parties) absent good cause shown shall be: January 25, 2022.

          b. Amendments to Schedule. The deadlines included herein may be modified: (1) by

              Court order; (2) by the parties’ joint written agreement, submitted to the Court for

              review and approved by the Court; or (3) by submitting a motion to modify the

              deadlines after making a good faith effort to meet and confer. The parties recognize

              that the COVID-19 pandemic may have a material effect on this litigation,

              including the dates provided herein, and they will work in good faith to address any

              challenges or delays that result therefrom.
Case: 1:19-cv-06734 Document #: 306 Filed: 09/11/20 Page 2 of 4 PageID #:2137




C. Discovery Orders. By September 30, 2020, the parties will present to the Court (i) a

   proposed preservation order; (ii) a proposed protective order; (iii) a proposed ESI protocol;

   and (iv) any stipulation regarding non-discoverability of expert communications and draft

   reports; such proposed orders/stipulations shall apply to all parties and all complaints

   consolidated in the MDL.

D. Defendants shall answer or otherwise plead in response to the CAC by October 30, 2020.

E. Discovery.

       a. The parties shall present to the Court a joint stipulation and proposed order on

           production of transactional data/documents by October 29, 2020.

       b. Disclosures pursuant to FED. R. CIV. 26(a)(1) to be made by November 12, 2020.

       c. Absent good cause, motions to compel fact discovery shall be filed by June 2,

           2022;

       d. Subject to further Order of the Court, fact discovery is to be commenced in time to

           be completed by July 1, 2022.

       e. Fact Depositions

           1) Absent good cause shown, the maximum number of fact depositions, including

                depositions pursuant to Fed. R. Civ. P. 30(b)(6), per side is:

                For Plaintiffs: 95 depositions inclusive of parties and third-parties.

                For Defendants: 95 depositions inclusive of parties and third-parties.

           2) No individual party shall be subject to more than ten (10) party depositions,

                including depositions pursuant to Fed. R. Civ. P. 30(b)(6).

F. Class Certification. The following schedule shall apply to motions for class certification:
Case: 1:19-cv-06734 Document #: 306 Filed: 09/11/20 Page 3 of 4 PageID #:2138




   1) The parties shall submit a joint proposal regarding page limitations on briefing for class

      certification motions and responses on or before July 7, 2022.

   2) Plaintiffs shall file their motion for class certification and supporting memorandum and

      disclosures in support of class certification, and shall serve any class certification expert

      report(s) and, concurrently, any materials, data or information considered in forming

      the opinions contained in the report(s), on or before August 4, 2022.

   3) Plaintiffs’ class certification expert(s) shall be made available for deposition and

      deposed by September 22, 2022.

   4) Defendants shall file oppositions to Plaintiffs’ motion for class certification and

      supporting memorandum and disclosures in opposition to class certification, and shall

      serve any class certification expert report(s) and, concurrently, any materials, data or

      information considered in forming the opinions contained in the report(s), on or before

      November 10, 2022.

   5) Defendants’ class certification expert(s) shall be made available for deposition and

      deposed by January 12, 2023.

   6) Plaintiffs shall file their reply in support of class certification and shall serve any

      rebuttal class certification expert report(s) and, concurrently, any materials, data and

      information considered in forming the opinions contained in the rebuttal report(s), on

      or before March 9, 2023. Rebuttal expert(s) shall be strictly limited to responding to

      new matters raised in the report(s) or in the deposition(s) of Defendants’ class

      certification expert(s). Defendants reserve the right to seek a deposition of any such

      rebuttal expert(s).

   7) The parties shall submit a joint proposal regarding page limitations on briefing for
  Case: 1:19-cv-06734 Document #: 306 Filed: 09/11/20 Page 4 of 4 PageID #:2139




         Daubert motions for class certification experts and responses thereto on or before April

         20, 2023. The Parties shall simultaneously serve Daubert motions for class certification

         experts challenging the other side’s experts by May 4, 2023; Daubert oppositions shall

         be filed by June 1, 2023; and replies shall be filed by June 15, 2023.

      8) The date for any hearing on Plaintiffs’ motion for class certification shall be set by the

         Court upon completion of briefing.

   G. Merits Experts, Dispositive Motions, Other Pre-Trial Matters. No later than 30

      calendar days after the Court’s ruling on the motion for class certification, the Parties shall

      meet and confer and provide to the Court a proposed amended Joint Case Schedule

      regarding the filing of dispositive motions, merits expert discovery, Daubert motions for

      merits expert reports, motions in limine, and other final pre-trial matters. To the extent the

      parties are unable to agree with respect to any aspect of the proposed amended Joint Case

      Schedule, the parties shall submit their respective positions on those aspects of the

      proposed order in a joint submission.



ENTERED: September 11, 2020                   ___________________________________
                                                    HON. ELAINE E. BUCKLO
